UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-3217



KARON ANN PARHAM,

                                             Plaintiff - Appellant,

          versus

PEPSICO, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-307-5-BR)


Submitted:   May 16, 1996                    Decided:   May 28, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Karon Ann Parham, Appellant Pro Se. Louis B. Meyer, III, POYNER &
SPRUILL, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her trademark and copyright infringement claims and state law

claims. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Parham v. Pepsico, Inc., No. CA-
95-307-5-BR   (E.D.N.C. Nov. 28, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2